Citation Nr: 1107521	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-20 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Philadelphia, 
Pennsylvania Department of Veterans' Affairs (VA) Regional Office 
(RO).

In November 2009, the Board denied the Veteran's claim for a 
disability rating in excess of 10 percent for bilateral hearing 
loss.  The Veteran appealed the Board's November 2009 decision to 
the United States Court of Appeals for Veterans Claims (Court) 
which, by a December 2010 order, granted a December 2010 Joint 
Motion for Remand, vacating the Board's November 2009 decision 
and remanding the case for compliance with the terms of the Joint 
Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND


The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for a 
disability rating in excess of 10 percent for bilateral hearing 
loss.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159 (2010).  

The December 2010 Joint Motion instructed the Board to provide an 
adequate statement of reasons and bases with respect to the 
Veteran's service-connected bilateral hearing loss and its affect 
on his employment and daily life.  

In the October 2009 Informal Hearing Presentation, the Veteran's 
representative noted that, in the most recent VA examination in 
March 2008, the examiner stated the examination was inadequate 
for rating purposes as the results could not be relied upon due 
to excessive cerumen in the ear.  The representative also 
reported that the Veteran received hearing aids in April 2008, 
his hearing loss was described as severe above 1000 Hertz in the 
right ear and severe in the left ear at all thresholds, his 
medical records noted that he was hard of hearing, and he had 
described symptoms of functional loss that impeded employment and 
daily living beyond what was contemplated by a strict mechanical 
application of 38 C.F.R. § 4.85.  

As the Veteran was last provided a VA examination in March 2008, 
approximately three years ago, in which the VA examiner 
specifically stated that the audiological test should not be used 
for rating purposes due to excessive cerumen on the left side, 
and the statements by the Veteran and his representative indicate 
that his bilateral hearing loss has worsened since that time, the 
Board finds that a current VA examination is necessary to 
adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 
11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be 
requested whenever there is a need to verify the current severity 
of a disability).  

The Board observes that, while a claim for a total disability 
rating based upon individual unemployability (TDIU) has been 
adjudicated by the RO as a separate freestanding claim in an 
August 2006 rating decision, in light of the recent case Rice v. 
Shinseki, 22 Vet. App. 447 (2009), entitlement to TDIU is 
properly considered as part of the determination of the 
appropriate disability ratings on appeal rather than as a 
separate claim.  In this regard, the Veteran claims a higher 
rating is warranted for his bilateral hearing loss, his 
representative has claimed that bilateral hearing loss symptoms 
of functional loss impeded employment and daily living beyond 
what was contemplated by a strict mechanical application of 
38 C.F.R. § 4.85, and he is seeking the maximum benefit available 
with respect to the service-connected bilateral hearing loss on 
appeal.  As such, the Board finds that entitlement to a TDIU, as 
due to the Veteran's service-connected bilateral hearing loss, is 
raised by the Veteran's statements throughout the duration of the 
appeal, as part of the Veteran's claim for a disability rating in 
excess of 10 percent for bilateral hearing loss.  Thus, a claim 
for TDIU, pursuant to the provisions of 38 C.F.R. § 4.16(b), is 
considered in tandem with the Veteran's claim for a disability 
rating in excess of 10 percent for bilateral hearing loss.  See 
id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA audiological examination by an 
appropriate specialist, to determine the 
current nature and etiology of his bilateral 
hearing loss.  The claims folder and a copy 
of this remand are to be made available to 
and reviewed by the examiner in connection 
with the examination.  The examination report 
is to contain a notation that the examiner 
reviewed the claims file.  The evaluation of 
the Veteran's bilateral hearing loss should 
consist of all necessary testing.

a.  The examiner is asked to comment on the 
degree of severity of the Veteran's bilateral 
hearing loss and its affect on his employment 
and activities of daily living.  

b.  The examiner is also asked to specify 
whether the Veteran is unable to secure and 
follow a substantially gainful occupation by 
reason of his service-connected bilateral 
hearing loss.  

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

2.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned to 
the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


